COX, Chief Judge
(concurring):
The lesson to be learned by counsel from this case is: if you want to introduce a statement — be it hearsay, prior inconsistent, or otherwise — you must first prove what the statement is.- In the instant case, the proponent of the statement never established a statement.
On direct examination by defense counsel during the session under Article 39(a), Uniform Code of Military Justice, 10 USC § 839(a), Mrs. Sutton was repeatedly asked what Mrs. Miller said. Invariably, on matters relating to the fatal events, Mrs. Sutton testified as to what happened, rather than what she heard. Thus, when counsel asked:
Q. And then when they finally all pulled over at Scenic Drive, what did she say happened next?
A. I don’t know if more words were exchanged. I wish I would have listened to her a little more closely, you know, because she’ll talk and talk and I was listening but I wasn’t. I remember her saying that a few more words were exchanged and I don’t know if they were all out of the truck, I don’t know where they were all positioned. All I know is that her husband [the deceased] had put the crowbar under his jacket and then started approaching Mr. Kindle. And they were saying — cursing each other out, using words. And they were all just being very ugly.
(Emphasis added.) Generally, during these questions, the witness testified with considerable specificity and forcefulness that the deceased was indeed the aggressor in this situation.
However, even during direct examination, it began to become apparent that Mrs. Sutton was often filling in huge blanks. Thus, defense counsel asked the witness:
Q. Do you recall her [Mrs. Miller] describing to you how it was Specialist Kindle got his gun?
A. He was on the passenger side, and he was sitting down, and my impression was that it was just sitting on the dash, on the top of the dash, and he grabbed the gun. That’s the impression I got over the phone.
Q. And after he picked it up, what happened next, according to her?
A. They were still exchanging words and Mr. Miller [the deceased] was standing right by the passenger side door, and I *287guess he must have been standing up because his torso was right there.
Q. Let me ask you a second. Are you saying passenger side or the driver’s side?
A. The driver’s side, excuse me, the driver’s side. And Mr. Kindle shot Mr. Miller in the leg, in the thigh, in the leg, in this immediate area, because if you are sitting down, the area you are going to see on the person is going to have to be the thigh area, the thigh or leg area.
* =ft *
Q. And then what finally happened[!]
A. I don’t know for sure. He was shot a couple of more times, that’s all____
(Emphasis added.)
On cross-examination, the alleged hearsay statement began to unravel. It began with trial counsel asking the witness:
Q. You stated when talking with [defense counsel], in fact, that you wished you had listened more closely to the statement?
A. Yes.
Q. Is it fair to say that — I mean, I think your own words were that you were “listening but you were’t listening.”
A. Yes.
Q. Okay. Is that because [Mrs. Miller] often just rambled and you kind of just let it go in one ear and out the other?
A. Yes, [Mrs. Miller] has a habit of just rambling but it was an uncomfortable conversation____
It continued with trial counsel asking:
Q. And he [appellant] was sitting down?
A. He was sitting down, the impression I got.
Q. And the gun was on the dashboard?
A. She said he reached out on the dash and grabbed the gun, so I’m visualizing what she’s saying.
Q. So would it be fair to say then that a lot of this was your kind of visualizing what it was that she was telling you over the phone?
A. A lot of it was me interpreting what she was saying to me on the phone. There’s only so much that I can visualize, as you would say.
(Emphasis added.)
During court examination, the military judge, over and over, tried to get Mrs. Sutton to relate what, if anything, Mrs. Miller said. Over and over, however, Mrs. Sutton continued to relate what happened. When the military judge pointed out certain contradictory aspects of her assertions, her role as a mere reporter of a hearsay statement began to collapse. Thus, the judge observed:
Q. Now, you were talking about the events that night. You’ve indicated, at first when asked about the gun, you said you didn’t know where the gun came from, but you had the impression that he [appellant] got it off the dash.
A. Right.
Q. Later you testified that she said that he got it off the dash. Now, which is it?
A. I’m going to have to say that—
Q. Well, you’ve said two different things. I’m just wondering—
A. I know.
Q. —which is it?
A. She said he reached over and pulled it off the dash. And that’s what I’m going to have to stick by, because—
Q. So the first statement that you simply got the impression was an error?
A. I don’t want to say it was an error.
Q. Well, it’s got to be one of the two.
A. Well—
Q. You say you got the impression she said it, and I’m just asking which one it is.
A. No. No. The fact is—
Q. It’s not that you’ve got to stick with one or the other.
A. No.
Q. I don’t care what you say; just tell me the truth.
As pointed out in the dissenting opinion, the military judge made several references in his special findings concerning Mrs. Sutton’s open and acknowledged bias against Mrs. Miller and the deceased, her lack of opportunity to perceive the alleged hearsay statement, her lack of personal knowledge about events, yet her eagerness to interpret the *288events to make certain that the court-martial got them right, rather than merely relate statements she may have heard.
As I read this record, it was initially and primarily incumbent on the military judge to ascertain whether indeed this witness had anything at all to say that was pertinent to this court-martial. In order to know whether she was there to relate a hearsay statement, as proffered, or was really there to testify as a surrogate eye-witness, it was necessary to peal back the layers of her representations and motives. This record bears out with unusual clarify that the proponent of this so-called hearsay statement — the defense — failed utterly to distinguish between what, if anything, the witness heard, as opposed to what her overt condemnation of the deceased and Mrs. Miller led her to imagine. In this regard, it appears to me that it was absolutely necessary for the military judge to delve into the motives and basis of knowledge of this witness to determine whether, in fact, there was a hearsay statement and, if so, what it was. On this record, the military judge cannot be faulted.
Accordingly, I concur with the lead opinion.